Citation Nr: 0829660	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  05-13 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran served on active military duty from February 1966 
to December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  In that decision, the RO denied 
service connection for post-traumatic stress disorder (PTSD).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

Establishment of service connection for PTSD in particular 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).  See also 38 U.S.C.A. § 1154(b) (West 
2002).  If it is not shown that a veteran engaged in combat, 
his assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f) 
(2007); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 
10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 
(1994).  

The requisite stressor development has not been accomplished 
for this claim.  The veteran asserts that, while he was 
located in a secure compound in Chu-Lai, Republic of Vietnam, 
an incident occurred where six fellow marines were 
intentionally shot by another marine.  The veteran was within 
relatively close proximity during the evening of the 
shootings.  The veteran does not identify any names of 
persons involved in this incident but does maintain that he 
saw the site of the incident after the bodies were removed.  
The veteran states that this incident happened within the 
timeframe of November 1966 to January 1967.  

Available service personnel records indicate that the veteran 
served as a general warehouseman and lifeguard.  These 
records also show that the veteran did serve in an operation 
in the Republic of Vietnam in the Chu Lai area and that he 
was in the Republic of Vietnam from September 1966 to 
September 1967.  

No attempt has been made by the agency of original 
jurisdiction to corroborate the veteran's purported 
in-service stressor.  In light of multiple post-service 
diagnoses of PTSD, the Board finds that a remand of the 
veteran's PTSD claim is necessary to attempt to corroborate 
his purported in-service stressor.  

Accordingly, the case is REMANDED for the following action:  

1.  Issue a VCAA notification letter to 
the veteran with regard to the issue of 
entitlement to service connection for 
PTSD.  The letter should include a 
discussion of the 
criteria used to assign a rating, and an 
effective date, for PTSD should service 
connection for this disability be 
granted.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Procure copies of records of any PTSD 
treatment that the veteran may have 
received since November 2004.  All 
available reports should be associated 
with the veteran's claims folder.  

3.  Contact the veteran and ask him to 
provide as specific information as 
possible regarding his purported 
in-service stressors, including those 
discussed at the March 2005 personal 
hearing.  Specifically, he should provide 
dates, his military unit(s) and duty 
assignment(s), pertinent locations, and 
the names of fellow service person(s) 
involved, with respect to each claimed 
stressor.  He should also be asked to 
provide any corroborative evidence he may 
have, or be able to obtain, of the 
existence of such a stressor(s).  

4.  Based on information in the veteran's 
statements, the RO should ask the Marine 
Corps Historical Center (MCHC) to provide 
information to corroborate his claimed 
in-service stressor.  The veteran asserts 
that, while he was located in a secure 
compound in Chu-Lai, Republic of Vietnam, 
an incident occurred where six fellow 
marines were intentionally shot by 
another marine.  The veteran was within 
relatively close proximity during the 
evening of the shootings.  The veteran 
does not identify any names of persons 
involved in this incident but does 
maintain that he saw the site of the 
incident after the bodies were removed.  
The veteran states that this incident 
happened within the timeframe of November 
1966 to January 1967.  All pertinent 
information should be included in the 
claims folder.  

5.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
PTSD.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue remaining on appeal.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




